IN THE SUPREME COURT OF IOWA

                                   No. 21–0158

               Submitted January 20, 2022—Filed April 1, 2022


STATE OF IOWA,

      Appellee,

vs.

ANTOINE TYREE WILLIAMS,

      Appellant.


      Appeal from the Iowa District Court for Floyd County, Rustin Davenport,

Judge.



      The defendant appeals the district court’s denial on remand of his motion

challenging the representativeness of the jury pool under the fair-cross-section

requirements under the Sixth Amendment to the United States Constitution.

AFFIRMED.



      McDermott, J., delivered the opinion of the court, in which all justices

joined. Appel, J., filed a special concurrence.



      Martha J. Lucey, State Appellate Defender, and Melinda J. Nye, Assistant

Appellant Defender, for appellant.
                                       2


      Thomas J. Miller, Attorney General, Louis S. Sloven and Scott Brown,

Assistant Attorneys General, for appellee.
                                         3


McDERMOTT, Justice.

      A jury in Floyd County found Antoine Williams, an African-American man,

guilty of second-degree murder. Williams appealed his conviction, arguing that

his right to an impartial jury under the United States Constitution and the Iowa

Constitution had been violated because his jury pool only contained two African-

American jurors, one of whom was later excused because she was a college

student. On appeal, we remanded the case to give Williams an opportunity to

develop his impartial-jury arguments in response to refinements that we made

to how a defendant must prove a fair-cross-section constitutional violation that

we explained in his and other cases after his trial. The district court ultimately

rejected Williams’s further-developed claims. Williams now appeals that ruling.

      I. Facts Developed on Remand.

      We described the underlying facts from Williams’s trial and earlier

procedural history of this case in the opinion filed in Williams’s initial appeal and

will forego restating them here. See State v. Williams (Williams I), 929 N.W.2d

621, 623–28 (Iowa 2019). Pertinent to this appeal are the facts that the parties

developed on remand related to the only remaining issue in the case: Williams’s

fair-cross-section claim.

      In State v. Plain (Plain II), we defined the terms “jury pool” (the members of

the community selected for jury duty and summoned and reporting to the

courthouse), “jury panel” (the members of the pool directed to a particular

courtroom to serve as possible jurors for a specific trial), and “jury” (the members
                                          4


of the panel actually selected for a specific trial), and will use the same definitions

in this case. 969 N.W.2d 293, 294–95 (Iowa 2022).

      At the time of Williams’s trial, the jury manager in Floyd County would

send members of the jury pool a paper questionnaire for the juror to provide

basic information relevant to the jury selection process. That questionnaire left

it optional for jurors to identify their race. If a prospective juror didn’t return the

questionnaire, the jury manager would send a reminder letter. If the summoned

juror failed to appear at the courthouse on the date shown on the summons, the

jury manager would send the juror a failure-to-appear notice. Failing to appear

subjected the summoned juror to being found in contempt of court. But

contempt hearings were rare in Floyd County; those who failed to appear were

usually deferred to another trial date or not further contacted.

      Williams’s jury pool could have included up to 138 potential jurors, of

which two were African-American. It was the jury manager’s practice to excuse

summoned jurors who, according to their questionnaire responses, were

students. (Other age-related or hardship-related requests to be excused from

jury service were left to the judge to resolve.) One of the African-American jurors

in the group of 138 responded on the questionnaire that she was a student

attending college outside Floyd County. The jury manager excused her because

she was a student. This left only one African-American juror at the courthouse

that day.

      On remand to address his fair-cross-section challenge, Williams called

several witnesses. Todd Nuccio, the state court administrator at the time of the
                                           5


hearing, testified about statewide changes to the jury management practices

implemented in December 2018 and aimed in part to address issues raised in

our decisions in Plain I, Lilly I, Veal I, and Williams I. See State v. Plain (Plain I),

898 N.W.2d 801, 827–28 (Iowa 2017); State v. Lilly (Lilly I), 930 N.W.2d 293, 305–

07 (Iowa 2019); State v. Veal (Veal I), 930 N.W.2d 319, 328–29 (Iowa 2019);

Williams I, 929 N.W.2d 621 at 629–30. The changes included creating uniform

jury management practices in summoning prospective jurors, addressing

failures to appear or respond, establishing procedures for reminder letters and

electronic notifications, implementing electronic (as opposed to paper) juror

questionnaires, and publicizing the source list from which courts draw jury

pools. Before the changes, it was optional for jurors to identify their race on the

questionnaire; now it’s required. Nuccio testified that he lacked sufficient data

to say whether the changes had increased representation but that anecdotal

information suggested it was improving.

      Mark Headlee, the judicial branch’s information technology director,

testified about the jury management software that courts throughout the state

use. He explained that the judicial branch receives voter registration, driver’s

license,   and non-operator      identification lists that     are combined       (with

duplications removed) to form the source list from which people are randomly

selected for jury pools. See Iowa Code §§ 607A.21–.22.

      Grace Zalenski, a private statistical consultant, testified about her

analysis of the racial composition of Williams’s jury pool and Floyd County’s

historical data for jury pools in the year preceding Williams’s trial. She analyzed
                                         6


two sets of data: one that included the African-American college student who

had been excused and one that didn’t. Finding the sample size of Williams’s own

jury too small to run a statistically-valid calculation, Zalenski focused instead

on the historical data and found an underrepresentation of African-Americans

on Floyd County jury pools that, based on her calculations, couldn’t be

attributed to random chance.

      The court also heard testimony from Mary Rose, an associate professor of

sociology at the University of Texas at Austin, who described her areas of

expertise to include jury decision-making, jury representation, and jury

participation. Rose identified several factors based on her research that were

associated with the underrepresentation of African-Americans and Hispanics on

juries, including laws excluding felons from serving, failing to issue reminders to

summoned jurors, and failing to impose consequences for summoned jurors who

don’t show.

      II. The Duren/Plain Elements.

      The Sixth Amendment to the United States Constitution guarantees the

right to “an impartial jury of the state and district wherein the crime shall have

been committed.” U.S. Const. amend VI. The Iowa Constitution similarly

guarantees the right to a “trial by an impartial jury.” Iowa Const. art. I, § 10. The

constitutional guarantees of an impartial jury entitle the accused to a jury

“drawn from a fair cross-section of the community.” Plain I, 898 N.W.2d at 821.

      A defendant establishes a prima facie violation of the fair-cross-section

requirement by showing that (1) a group alleged to have been excluded is a
                                        7


“distinctive” group in the community, (2) the group’s representation in jury pools

is not “fair and reasonable” when considered against the group’s percentage in

the community, and (3) the group’s underrepresentation “is due to systematic

exclusion of the group in the jury-selection process.” Id. at 822 (quoting Duren

v. Missouri, 439 U.S. 357, 364 (1979)). The defendant bears the burden of proof

to show a prima facie violation of the fair-cross-section requirement. Plain I, 898

N.W.2d at 821–22; Lilly I, 930 N.W.2d at 299; see also Duren, 439 U.S. at 363–

64.

      The State concedes the first Duren/Plain prong that African-Americans

constitute a distinctive group in the community. The contest involves the second

and third prongs. The district court held that Williams’s claim failed on either

ground. We review challenges alleging the denial of constitutional rights—in this

case, the right to an impartial jury—de novo and thus evaluate the evidence anew

without deferring to the district court’s findings. Williams I, 929 N.W.2d at 628.

      A. The Scope of the Remand and Our Review on Appeal. On remand,

Williams asked the district court to evaluate his claims under both the Sixth

Amendment to the United States Constitution and article I, section 10 of the

Iowa Constitution. In Williams I, we held that Williams hadn’t raised a claim

under the Iowa Constitution in the district court as required before his trial. Id.

at 629–30 nn.1–2. We thus limited the remand to his claims under the Sixth

Amendment. Id. at 630, 638. The district court on remand determined that

Williams hadn’t preserved a fair-cross-section challenge under the Iowa

Constitution, and the district court didn’t rule on the claim because it found the
                                         8


issue exceeded the scope of our remand order. Williams concedes in this appeal

that error wasn’t preserved on a challenge under article I, section 10 of the Iowa

Constitution. We thus will address Williams’s claims under the Sixth

Amendment to the United States Constitution only.

      B. William’s Proof of Causation under Duren/Plain’s Third Prong. We

will begin our analysis on the third prong, since an inability to establish any one

of the three Duren/Plain elements is fatal to a defendant’s fair-cross-section

challenge. To establish the third prong, a defendant must prove that the

underrepresentation resulted from a particular feature (or features) of the jury

selection system. Plain I, 898 N.W.2d at 823–24. The defendant, in other words,

“must establish the exclusion is ‘inherent in the particular jury-selection process

utilized’ ” and show that the practice caused the systematic exclusion of the

distinctive group in the jury selection process. Id. at 824 (quoting Duren, 439

U.S. at 366).

      Williams challenges four jury management practices as the “cause” of the

alleged underrepresentation: (1) failing to use more than the voter registration

list to summon jurors for the pool, (2) failing to sufficiently enforce penalties for

summoned jurors’ failures to appear, (3) failing to promote responsiveness by

using an online summons and reminder system, and (4) failing to summon jurors

using a randomized process. As evidence of causation, Williams points out that

representation of African-Americans in jury pools improved in Floyd County after

statewide changes in 2018 to jury management practices touching most of these

subjects. Williams also suggests (without elaboration) that the jury manager’s
                                        9


practice of excusing college students also constitutes a practice that results in

the systemic exclusion of African-Americans.

      In Veal I, we held that to prove a Sixth Amendment fair-cross-section

violation, the defendant “must identify some practice or combination of practices

that led to the underrepresentation, and it must be something other than the

‘laundry list’ the Supreme Court declined to condemn” in Berghuis v. Smith. 930

N.W.2d at 330 (quoting Berghuis v. Smith, 559 U.S. 314, 332 (2010)). Challenges

to “run-of-the-mill” jury management practices, we said, are insufficient to show

systematic exclusion under the Sixth Amendment. Id. at 329; Plain II, 969

N.W.2d at 297. We described run-of-the-mill jury management practices in Lilly

I as the “relatively commonplace” practices that might include, for instance, “the

updating of address lists, the granting of excuses, and the enforcement of jury

summonses.” Lilly I, 930 N.W.2d at 308. These common jury practices fall within

a state’s “broad discretion,” according to the Supreme Court in Berghuis, and

will not sustain a cross-section challenge under the Sixth Amendment. Berghuis,

559 U.S. at 333 (quoting Taylor v. Louisiana, 419 U.S. 522, 537–38 (1975)); see

Plain II, 969 N.W.2d at 297–98.

      At least two of the practices that Williams advances as causing the alleged

systematic exclusion not only meet the definition of a “run-of-the-mill jury

management practice” that we set out in Lilly I, but are the very examples we

provided of such practices. Lilly I, 930 N.W.2d at 308. Williams’s claim that Floyd

County failed to hold jurors accountable through enforcement proceedings for

not responding or appearing, and granted excusals to summoned jurors
                                         10


attending college, thus don’t help him. They are, by straightforward application

of our own illustrations, run-of-the-mill practices that we previously said will not

constitute evidence of causation. See Plain II, 969 N.W.2d at 298.

      As to Williams’s challenge that the court used only voter registration lists

to construct a source list from which to draw jury pools, he fails to recognize that

at the time of his trial Floyd County was already using not only the voter

registration list but also the motor vehicle operator list and nonoperator

identification list to construct the source list. “The practice of using the state’s

own voter registration list, motor vehicle operator list, and nonoperator

identification list to construct a source list from which to draw jury pools,” we

recently held in Lilly II, “amounts to a commonplace, run-of-the-mill practice.”

State v. Lilly (Lilly II), 969 N.W.2d 794 (Iowa 2022).

      As to Williams’s claims about reminders to summoned jurors, we similarly

have already held that practices for reminding summoned jurors who haven’t

responded “falls within the category” of run-of-the-mill. Plain II, 969 N.W.2d at

298. On his complaint about using paper questionnaires as opposed to an online

offerings, we find such a practice sufficiently commonplace to fit within a state’s

broad discretion. See Berghuis, 559 U.S. at 332. Finally, as to Williams’s claim

that prospective jurors weren’t summoned using a randomized process, he

presented no evidence whatsoever to prove such an assertion.

      Because Williams failed to deliver on his burden under the third prong,

which on its own is sufficient to affirm the district court’s denial of his claim, we
                                        11


need not take up his arguments relating to the second prong’s requirement to

establish actual underrepresentation of African-Americans in his jury pool.

      Williams argues, in the alternative, that our refusal to consider run-of-the-

mill jury management practices to establish the third prong’s systemic exclusion

under the Sixth Amendment hinges on a misreading of Berghuis, and he asks us

to overrule our holding in Veal I on this point. For the same reasons that we set

forth in Plain II, 969 N.W.2d at 298–99, we find no error in our prior

interpretation or current application of Duren and Berghuis to bar Sixth

Amendment challenges that allege systemic exclusion as a consequence of run-

of-the-mill jury management practices.

      III. Conclusion.

      In Williams I, we conditionally affirmed Williams’s conviction and

remanded for a determination on his fair-cross-section challenge. We now affirm

the district court’s holding on remand that Williams failed to prove a violation of

his Sixth Amendment right to an impartial jury, and affirm his conviction.

      AFFIRMED.

      All justices join this opinion. Appel, J. files a special concurrence.
                                        12


                                                      #21–0158, State v. Williams

APPEL, Justice (concurring specially).

      Two separate constitutions support the right of a criminal defendant to a

fair cross-section in the jury venire in a criminal case: the Sixth Amendment to

the United States Constitution, and article I, section 10 of the Iowa Constitution.

      The constitutional right to a fair cross-section in the venire in a criminal

trial advances several significant goals. Primarily, it serves the critical purposes

of guarding against the exercise of arbitrary power and making available the

common-sense judgment of the community. See Commonwealth v. Soares, 387

N.E.2d 499, 511 (Mass. 1979), abrogated in part on other grounds by

Commonwealth v. Robertson, 105 N.E.3d 253, 265 n.10 (Mass. 2018). As I have

previously observed, “When an identifiable segment of the community is

excluded from a jury, the effect is to remove from the jury the range of human

experience and its unique perspective on human events.” State v. Lilly, 930

N.W.2d 293, 311 (Iowa 2019) (Appel, J., concurring specially) (citing Peters v.

Kiff, 407 U.S. 493, 503–04 (1972)).

      Further, participation of all segments of the community in the jury system

promotes the legitimacy of the criminal justice system itself. In Iowa, the

legitimacy of our criminal justice system is subject to question in light of the

gross racial disparities in our criminal justice system. See State v. Plain, 898

N.W.2d 801, 830 (Iowa 2017) (Wiggins, J., concurring specially) (citing statistics

showing African-Americans make up only 3.1% of the Iowa population but 25.8%

of Iowa’s prison population); see also Derek W. Miller, Note, Discrimination,
                                        13


Discretion, and Iowa’s Packed Prisons, 105 Iowa L. Rev. 901, 904–07 (2020);

Alfredo Parrish, Racial Disparity in Iowa’s Criminal Justice System 150 Years

After Clark, 67 Drake L. Rev. 251, 254–55 (2019). Such gross racial disparities

have the potential to undermine the widespread community support necessary

for effective law enforcement.

      In considering fair-cross-section challenges under the Sixth Amendment

to the United States Constitution, the United States Supreme Court has

established the familiar three-part test in Duren v. Missouri. See Duren v.

Missouri, 439 U.S. 357, 364 (1979). But the Court has declared that “run-of-the-

mill” jury practices are essentially carved out of the analysis. See Berghuis v.

Smith, 559 U.S. 314, 332 (2010). For purposes of the Sixth Amendment, the

United States Supreme Court cases on this point are binding. See State v. Veal,

930 N.W.2d 319, 330 (Iowa 2019); Plain, 898 N.W.2d at 823–24 (majority

opinion). As a result, we must reject the fair-cross-section challenges in this case

based on run-of-the-mill jury practices under the Sixth Amendment.

      That said, I have difficulty grasping how run-of-the-mill jury practices

should be somehow carved out of the fair-cross-section analysis if it can be

shown that such practices cause systematic exclusion of a discrete group of the

population from our juries. No doubt many run-of-the-mill practices are efficient,

but the jury trial itself, of course, is a wonderfully inefficient process that

promotes important constitutional values. And, in Lilly, we recognized that under

certain circumstances, run-of-the-mill jury practices can be shown to create

systematic disparity sufficient to support a fair-cross-section claim. 930 N.W.2d
                                          14


at 308 (majority opinion) (“[W]e hold today that run-of-the-mill jury management

practices such as the updating of address lists, the granting of excuses, and the

enforcement of jury summonses can support a systematic exclusion claim where

the   evidence   shows   one    or   more    of   those   practices   have   produced

underrepresentation of a minority group.”).

      Our   jurisprudence      on    fair-cross-section   claims   under     the   Iowa

Constitution is still developing. We rejected the absolute disparity test in Plain

and Lilly. See Lilly, 930 N.W.2d at 299; Plain, 898 N.W.2d at 826. And we further

embraced the notion that run-of-the-mill jury practices, upon a proper showing,

may give rise to a fair-cross-section claim under article I, section 10 of the Iowa

Constitution. See Veal, 930 N.W.2d at 328 (noting that run-of-the-mill jury

management practices under certain circumstances can constitute systematic

exclusion); Lilly, 930 N.W.2d at 308 (same). There may be more developments to

come. In particular, I am not sure that requiring the defendant to carry the

burden of proof, rather than the burden of production, on the third prong of

Duren is the proper approach. See Russell E. Lovell, II & David S. Walker,

Achieving Fair Cross-Sections on Iowa Juries in the Post-Plain World: The Lilly-

Veal-Williams Trilogy, 68 Drake L. Rev. 499, 541 (Iowa 2020). Such a burden

may not be feasible under the circumstances and thus close the door to an

effective remedy.

      A lack of remedy drives a stake in the heart of a substantive legal right.

See Baldwin v. City of Estherville, 915 N.W.2d 259, 284 (Iowa 2018) (Appel, J.,

dissenting). A proclaimed constitutional right—a fair cross-section in a jury
                                        15


venire—without a practical remedy to vindicate that right is no right at all.

Indeed, that is precisely the problem in our now overturned precedent that

required an absolute disparity of 10% when it was impossible for a defendant to

make such a showing in any county in Iowa. See Plain, 898 N.W.2d at 825.

Further, it would be troublesome if the practical difficulties placed on a

defendant in proving a fair-cross-section claim, maturing only after the venire

has been selected, are so substantial as to require a defendant to surrender his

right to a speedy trial in order to develop the fair-cross-section claim.

      The unpersuasive exclusion in federal law of run-of-the-mill practices

under the Sixth Amendment does not present a barrier to an independent

constitutional analysis by this court under article I, section 10 of the Iowa

Constitution. But a state constitutional claim under article I, section 10 is not

before the court, nor is there any claim that the remedy that has been developed

under article I, section 10 of the Iowa Constitution is impractical. I therefore

concur with the majority opinion that decides the case solely under the Sixth

Amendment.